MEMORANDUM **
California state prisoner Luis Dominguez-Cruz appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we affirm.
Dominguez-Cruz contends that his rights to due process, to a fair trial and to cross-examine a witness were violated due to his accomplice’s plea agreement. We conclude that the agreement did not violate Dominguez-Cruz’s rights. See Allen v. Woodford, 395 F.3d 979, 995 (9th Cir. 2005). Accordingly, the state court’s decision was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
Dominguez-Cruz’s request to broaden the certificate of appealability is denied. See 9th Cir. R. 22~l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.